Opinion by
Wingard, Associate Justice.
The plaintiff in error brought his action for the recovery of money against the defendant in error, in the District Court. The defendant set up his discharge under the “ insolvent debtors’ ” act, in bar of the plaintiff’s claim.
The plaintiff replied that the discharge was obtained by fraud, and therefore void; but failed to allege that the fraud was unknown to him, or that he had no notice of the same at the time of the adjudication of insolvency. A demurrer was interposed to this reply, which the Court below sustained, and this is the error complained of. While we are not unanimous as to the proper construction to be given to Section 2044 of the Code, we are agreed that the judgment of the Court below was not error, and it is therefore affirmed.